 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT

 9                       CENTRAL DISTRICT OF CALIFORNIA

10

11   CONSUELO MARQUEZ appearing as the  )    NO. CV 18-628-E
     Substituted Party for              )
12   MARISSA MCCLENDON, an individual,  )
                                        )
13                  Plaintiff,          )
                                        )
14        v.                            )    MEMORANDUM OPINION
                                        )
15   NANCY A. BERRYHILL, Acting         )
     Commissioner of Social Security,   )
16                                      )
                    Defendant.          )
17   ___________________________________)

18

19                                PROCEEDINGS

20

21        Plaintiff filed a Complaint on January 24, 2018, seeking review

22   of the Commissioner’s denial of benefits.   The parties filed a consent

23   to proceed before a United States Magistrate Judge on April 2, 2018.

24

25        Plaintiff filed a motion for summary judgment on August 20, 2018.

26   Defendant filed a motion for summary judgment on October 1, 2018.   The

27   Court has taken both motions under submission without oral argument.

28   See L.R. 7-15; “Order,” filed January 29, 2018.
 1                                   BACKGROUND

 2

 3         On December 9, 2013, Marissa McClendon, a former travel clerk,

 4   filed a claim alleging disability since May 1, 2012 (Administrative

 5   Record (“A.R.”) 206, 231).   In 2011, the Administration had denied Ms.

 6   McClendon’s previous application for disability benefits (A.R. 66-73).

 7

 8         On March 23, 2014, prior to the completion of the administrative

 9   proceedings relating to her 2013 application, Ms. McClendon passed

10   away suddenly (A.R. 485).    Her death certificate indicates that the

11   cause of her death was cardiac arrest (A.R. 220).1   Following Ms.

12   McClendon’s death, her mother, Consuelo Marquez, continued to pursue

13   the claim (A.R. 43-44).

14

15         The Administrative Law Judge (“ALJ”) examined the record and

16   conducted an April 26, 2016 hearing at which a medical expert

17   testified (A.R. 20-204, 206-81, 291-736).    In an August 2, 2016

18   decision, the ALJ found that, prior to her death, Ms. McClendon had

19   several severe impairments but retained the residual functional

20   capacity to perform a range of light work, including her past relevant

21   work (A.R. 23-24).   The Appeals Council denied review (A.R. 1-3).

22   ///

23   ///

24   ///

25

26
           1
               Plaintiff’s motion inconsistently suggests both that
27   Ms. McClendon’s death resulted from a “slow process of gradually
     rejecting” a 1993 kidney transplant and that her death resulted
28   from “progressive heart failure” (Plaintiff’s motion at 7-8).

                                         2
 1                              STANDARD OF REVIEW

 2

 3         Under 42 U.S.C. section 405(g), this Court reviews the

 4   Administration’s decision to determine if: (1) the Administration’s

 5   findings are supported by substantial evidence; and (2) the

 6   Administration used correct legal standards.    See Carmickle v.

 7   Commissioner, 533 F.3d 1155, 1159 (9th Cir. 2008); Hoopai v. Astrue,

 8   499 F.3d 1071, 1074 (9th Cir. 2007); see also Brewes v. Commissioner,

 9   682 F.3d 1157, 1161 (9th Cir. 2012).   Substantial evidence is “such

10   relevant evidence as a reasonable mind might accept as adequate to

11   support a conclusion.”   Richardson v. Perales, 402 U.S. 389, 401

12   (1971) (citation and quotations omitted); see Widmark v. Barnhart, 454

13   F.3d 1063, 1066 (9th Cir. 2006).

14

15         If the evidence can support either outcome, the court may

16         not substitute its judgment for that of the ALJ.   But the

17         Commissioner’s decision cannot be affirmed simply by

18         isolating a specific quantum of supporting evidence.

19         Rather, a court must consider the record as a whole,

20         weighing both evidence that supports and evidence that

21         detracts from the [administrative] conclusion.

22

23   Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999) (citations and

24   quotations omitted).

25   ///

26   ///

27   ///

28   ///

                                        3
 1                                  DISCUSSION

 2

 3        After consideration of the record as a whole, Defendant’s motion

 4   is granted and Plaintiff’s motion is denied.   The Administration’s

 5   findings are supported by substantial evidence and are free from

 6   material2 legal error.   Plaintiff’s contrary arguments are unavailing.

 7

 8   I.   Substantial Evidence Supports the Conclusion that Ms. McClendon

 9        was Capable of Working Prior to her Death.

10

11        A social security claimant bears the burden of “showing that a

12   physical or mental impairment prevents [her] from engaging in any of

13   [her] previous occupations.”   Sanchez v. Secretary, 812 F.2d 509, 511

14   (9th Cir. 1987); accord Bowen v. Yuckert, 482 U.S. 137, 146 n.5

15   (1987).   A claimant must prove: (1) her impairments prevented her from

16   working; and (2) either: (a) the disabling impairments lasted or could

17   be expected to last for a continuous period of 12 months; or (b) the

18   disabling impairments could be expected to result in death.   See 42

19   U.S.C. § 423(d)(1)(A).

20

21        Ms. McClendon’s sudden death on March 23, 2014 does not establish

22   that she was disabled prior thereto.   See id.; see also Purtell v.

23   Astrue, 2013 WL 791583 (N.D.N.Y. Mar. 4, 2013) (upholding denial of

24   disability claim despite claimant’s sudden death from a heart attack

25

26
          2
               The harmless error rule applies to the review of
27   administrative decisions regarding disability. See Garcia v.
     Commissioner, 768 F.3d 925, 932-33 (9th Cir. 2014); McLeod v.
28   Astrue, 640 F.3d 881, 886-88 (9th Cir. 2011).

                                        4
 1   during the administrative proceedings).   In the present case,

 2   substantial evidence supports the denial of the disability claim.

 3

 4          Significant medical opinion supports the denial of the claim.

 5   Dr. Michael S. Wallack, a consultative examining internist, opined on

 6   February 4, 2014, that Plaintiff retained a functional capacity

 7   greater than the capacity the ALJ found to exist (A.R. 370-76).    This

 8   opinion strongly supports the ALJ’s non-disability determination.      See

 9   Orn v. Astrue, 495 F.3d 625, 631-32 (9th Cir. 2007) (where an

10   examining physician provides “independent clinical findings that

11   differ from findings of the treating physician, such findings are

12   ‘substantial evidence’” to support a disability determination)

13   (citations and internal quotations omitted).   Dr. John Morse, a

14   cardiologist and internist, testified as a medical expert that Ms.

15   McClendon retained a capacity for light work prior to her death (A.R.

16   53).    This testimony provides further substantial evidence supporting

17   the ALJ’s decision.   See Andrews v. Shalala, 53 F.3d 1035, 1041 (9th

18   Cir. 1995) (where the opinions of non-examining physicians do not

19   contradict “all other evidence in the record” an ALJ properly may rely

20   on these opinions); Curry v. Sullivan, 925 F.2d 1127, 1130 n.2 (9th

21   Cir. 1990) (same).

22

23          Additionally, many entries in Ms. McClendon’s treatment records

24   suggest that Ms. McClendon’s impairments did not disable her from

25   working.    For example, at various times Ms. McClendon reported to

26   medical providers that she was asymptomatic, exercised daily for 45

27   minutes at a time and could climb stairs and walk long distances with

28   no chest pain or shortness of breath (A.R. 362, 382, 401, 528, 530).

                                         5
 1         Some of the evidence in the record is in conflict.   However, it

 2   is the prerogative of the Administration to resolve such conflicts.

 3   See Lewis v. Apfel, 236 F.3d 503, 509 (9th Cir. 2001); see also

 4   Treichler v. Commissioner, 775 F.3d 1090, 1098 (9th Cir. 2014) (court

 5   “leaves it to the ALJ” to resolve conflicts and ambiguities in the

 6   record”).   Where, as here, the evidence “is susceptible to more than

 7   one rational interpretation,” the Court must uphold the administrative

 8   decision.   See Andrews v. Shalala, 53 F.3d at 1039-40; accord Thomas

 9   v. Barnhart, 278 F.3d 947, 954 (9th Cir. 2002); Sandgathe v. Chater,

10   108 F.3d 978, 980 (9th Cir. 1997).

11

12   II.   Plaintiff’s Contrary Arguments are Unavailing.

13

14         Plaintiff argues that the ALJ erred in rejecting the opinion of a

15   treating physician.    On November 5, 2013, Dr. Hector J. Rodriguez, one

16   of Ms. McClendon’s treating physicians, signed a one-page letter

17   opining Plaintiff was “unable to work” and “permanently disabled”

18   (A.R. 366, 368).

19

20         Generally, a treating physician’s conclusions “must be given

21   substantial weight.”   Embrey v. Bowen, 849 F.2d 418, 422 (9th Cir.

22   1988); see Rodriguez v. Bowen, 876 F.2d 759, 762 (9th Cir. 1989) (“the

23   ALJ must give sufficient weight to the subjective aspects of a

24   doctor’s opinion. . . .   This is especially true when the opinion is

25   that of a treating physician”) (citation omitted); see also Orn v.

26   Astrue, 495 F.3d at 631-33 (discussing deference owed to treating

27   physicians’ opinions).    Where, as here, a treating physician’s opinion

28   is contradicted by another physician, the opinion can only be rejected

                                          6
 1   for specific and legitimate reasons that are supported by substantial

 2   evidence in the record.   Lester v. Chater, 81 F.3d 821, 830-31 (9th

 3   Cir. 1995).3   Contrary to Plaintiff’s argument, the ALJ stated

 4   sufficient reasons for rejecting Dr. Rodriguez’ opinion.

 5

 6        The ALJ stated, inter alia, that Dr. Rodriguez’ “conclusory

 7   statements” lack any “objective support” from “any underlying

 8   treatment notes” (A.R. 30, 33).   An ALJ may properly reject a treating

 9   physician’s opinion where, as here, the opinion is not adequately

10   supported by treatment notes or objective clinical findings.      See

11   Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008) (ALJ may

12   reject a treating physician’s opinion that is inconsistent with other

13   medical evidence, including the physician’s treatment notes); Batson

14   v. Commissioner, 359 F.3d 1190, 1195 (9th Cir. 2004) (“an ALJ may

15   discredit treating physicians’ opinions that are conclusory, brief,

16   and unsupported by the record as a whole . . . or by objective medical

17   findings”); Connett v. Barnhart, 340 F.3d 871, 875 (9th Cir. 2003)

18   (treating physician’s opinion properly rejected where physician’s

19   treatment notes “provide no basis for the functional restrictions he

20   opined should be imposed on [the claimant]”); Matney v. Sullivan, 981

21   F.2d 1016, 1019-20 (9th Cir. 1992) (“The ALJ need not accept an

22   opinion of a physician - even a treating physician - if it is

23   conclusory and brief and is unsupported by clinical findings”); 20

24   C.F.R. §§ 404.1527(c), 416.927(c) (factors to consider in weighing

25   treating source opinion include the supportability of the opinion by

26
          3
27             Rejection of an uncontradicted opinion of a treating
     physician requires a statement of “clear and convincing” reasons.
28   Smolen v. Chater, 80 F.3d 1273, 1285 (9th Cir. 1996).

                                        7
 1   medical signs and laboratory findings, the length of the treatment

 2   relationship and frequency of examination, the nature and extent of

 3   the treatment relationship including examinations and testing, whether

 4   the opinion is from a specialist concerning issues related to the

 5   source’s area of specialty, as well as the opinion’s consistency with

 6   the record as a whole).

 7

 8         As the ALJ also observed, Ms. McClendon’s reported statements

 9   concerning her symptoms and capabilities undercut any claim of

10   disability (A.R. 33) (ALJ noted that the record showed Ms. McClendon

11   “remained stable and asymptomatic despite noncompliance with

12   medication regimen. . . .   [T]he claimant [was] stable and improved.

13   . . .”).   Material inconsistencies between a treating physician’s

14   opinion and a claimant’s statements regarding symptoms and

15   capabilities can furnish a specific, legitimate reason for rejecting a

16   treating physician’s opinion.    See, e.g. Rollins v. Massanari, 261

17   F.3d 853, 856 (9th Cir. 2001).

18

19         Plaintiff’s motion also appears to challenge the ALJ’s evaluation

20   of Plaintiff’s claim under Listings 4.02 and 6.05.   Any alleged error

21   was harmless.   A claimant has the burden of demonstrating disability

22   under the Listings.   See Roberts v. Shalala, 66 F.3d 179, 182 (9th

23   Cir. 1995), cert. denied, 517 U.S. 1122 (1996).   The claimant must

24   show that her impairment meets all of the specified medical criteria

25   for a listing, or present medical findings equal in severity to all of

26   the criteria for the one most similar listed impairment.   See Sullivan

27   v. Zebley, 493 U.S. 521, 530-31 (1990).

28   ///

                                         8
 1         In the present case, Plaintiff concedes a failure to meet the “B”

 2   criteria of Listing 4.02, as well as a failure to meet the “B”

 3   criteria of Listing 6.05 (Plaintiff’s Motion at 8).   Plaintiff did not

 4   argue listings equivalence to the ALJ or present any medical findings

 5   in an effort to establish listings equivalence.   “An ALJ is not

 6   required to discuss the combined effects of a claimant’s impairments

 7   or compare them to any listing in an equivalency determination, unless

 8   the claimant presents evidence in an effort to establish equivalence.”

 9   Kennedy v. Colvin, 738 F.3d 1172, 1178 (9th Cir. 2013) (quoting Burch

10   v. Barnhart, 400 F.3d 676, 683 (9th Cir. 2005).   Under the

11   circumstances presented, any alleged error in the evaluation of the

12   Listings was harmless.   See, id.; see also McLeod v. Astrue, 640 F.3d

13   at 887 (claimant has the burden of proving an error was harmful).4

14   ///

15   ///

16   ///

17   ///

18   ///

19   ///

20   ///

21   ///

22   ///

23   ///

24   ///

25

26
           4
               Also harmless was the ALJ’s error in stating that Ms.
27   McClendon was capable of performing her past relevant work
     “through the date last insured” i.e. December 31, 2014 (nine
28   months after Ms. McClendon passed away). See A.R. 33.

                                        9
 1                                  CONCLUSION

 2

 3        For all of the foregoing reasons,5 Plaintiff’s motion for summary

 4   judgment is denied and Defendant’s motion for summary judgment is

 5   granted.

 6

 7        LET JUDGMENT BE ENTERED ACCORDINGLY.

 8

 9              DATED: October 15, 2018.

10

11                                                /s/
                                            CHARLES F. EICK
12                                  UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19

20

21

22

23

24

25        5
               The Court has considered and rejected each of
26   Plaintiff’s arguments. Neither Plaintiff’s arguments nor the
     circumstances of this case show any “substantial likelihood of
27   prejudice” resulting from any error allegedly committed by the
     Administration. See generally McLeod v. Astrue, 640 F.3d at 887-
28   88 (discussing the standards applicable to evaluating prejudice).

                                           10
